Exhibit 10.24
SUPPLEMENTAL INDENTURE OF CC FINCO HOLDINGS, LLC
Supplemental Indenture (this “Supplemental Indenture”), dated as of December 9,
2008, among CC Finco Holdings, LLC (the “Guaranteeing Subsidiary”), a subsidiary
of Clear Channel Communications, Inc., a Texas corporation (the “Issuer”) and
Law Debenture Trust Company of New York, as trustee (the “Trustee”).
W I T N E S S E T H
WHEREAS, Clear Channel Communications, Inc. has heretofore executed and
delivered to the Trustee an indenture (the “Indenture”), dated as of July 30,
2008, providing for the issuance of an unlimited aggregate principal amount of
10.75% Senior Cash Pay Notes due 2016 (the “Senior Cash Pay Notes”) and 11.00% /
11.75% Senior Toggle Notes due 2016 (the “Senior Toggle Notes” and together with
the Senior Cash Pay Notes, the “Notes”);
WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuer’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein and under the Indenture (the
“Guarantee”); and
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:
     (1) Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
     (2) Agreement to Guarantee. The Guaranteeing Subsidiary hereby agrees to
provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Indenture including but not limited to Articles 10 and 11
thereof.
     (3) No Recourse Against Others. No past, present or future director,
officer, employee, incorporator, member, partner or stockholder of the
Guaranteeing Subsidiary or any of its direct or indirect parent companies shall
have any liability for any obligations of the Issuer or the Guarantors
(including the Guaranteeing Subsidiary) under the Notes, any Guarantees, the
Indenture or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder by
accepting Notes waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes.
     (4) Governing Law. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     (5) Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
     (6) Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.
     (7) The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiary.

1



--------------------------------------------------------------------------------



 



     (8) Subrogation. The Guaranteeing Subsidiary shall be subrogated to all
rights of Holders of Notes against the Issuer in respect of any amounts paid by
the Guaranteeing Subsidiary pursuant to the provisions of Section 2 hereof and
Section 10.01 of the Indenture; provided that, if an Event of Default has
occurred and is continuing, the Guaranteeing Subsidiary shall not be entitled to
enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Issuer under the
Indenture or the Notes shall have been paid in full.
     (9) Benefits Acknowledged. The Guaranteeing Subsidiary’s Guarantee is
subject to the terms and conditions set forth in the Indenture. The Guaranteeing
Subsidiary acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Indenture and this Supplemental
Indenture and that the guarantee and waivers made by it pursuant to this
Guarantee are knowingly made in contemplation of such benefits.
     (10) Successors. All agreements of the Guaranteeing Subsidiary in this
Supplemental Indenture shall bind its Successors, except as otherwise provided
in the Indenture or in this Supplemental Indenture. All agreements of the
Trustee in this Supplemental Indenture shall bind its successors.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

            CC FINCO HOLDINGS, LLC
      By:   /s/ Hamlet T. Newsom, Jr.         Name:   Hamlet T. Newsom, Jr.     
  Title:   Assistant Secretary        LAW DEBENTURE TRUST COMPANY OF NEW YORK,
as Trustee
      By:   /s/ James D. Heaney         Name:   James D. Heaney        Title:  
Vice President     

[Supplemental Indenture of CC Finco Holdings, LLC]

 